Citation Nr: 0432276	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-00 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
inactive pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Regional Office 
(RO).  On the veteran's November 2002 VA Form 9, he requested 
a Board hearing in Washington, D.C.; however, the record 
indicates he failed to report.  

The Board notes that the veteran underwent a VA examination 
in January 2004, which contained findings from pulmonary 
function studies.  The Board notes that the veteran's service 
connected chronic obstructive pulmonary disease (COPD), which 
is not an issue currently on appeal, is evaluated based on 
such studies under Diagnostic Code 6604.  However, the RO has 
not issued a rating decision on whether these examination 
results would warrant an increased rating for his COPD.  See 
38 C.F.R. § 3.157.  Thus, this issue is REFERRED to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  The veteran's service-connected inactive pulmonary 
tuberculosis, moderately advanced is currently manifested by 
an inactive condition that has been stable for approximately 
50 years without symptoms.  

3.  Current respiratory disability, if extant, is not due to 
service-connected inactive pulmonary tuberculosis, moderately 
advanced.  


CONCLUSION OF LAW

The criteria for a compensable rating for inactive pulmonary 
tuberculosis, moderately advanced, are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6722 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001, VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. § 3.159 (2003).  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the claim, including which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also opined that providing the VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 18 
Vet. App. at 121.

In this case, the RO sent the veteran a letter in June 2001, 
prior to the April 2002 AOJ decision on appeal.  In this 
letter the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the 
increased rating claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or to submit any additional 
information or evidence that he had.  38 C.F.R. § 3.159.  

The veteran was also provided with a copy of the April 2002 
rating decision, and the September 2002 statement of the case 
(SOC).  Supplemental SOCs were also sent in November 2002 and 
March 2004.  Significantly, another VA letter was sent to the 
veteran in January 2004, after the Board Remand.  These 
documents, and their respective notice letters, also served 
to notify the veteran not only of the actions VA had taken in 
his claim, what VA had received from him, and what was 
lacking in his specific claim, but also of the pertinent 
laws, regulations, and criteria, as well as the evidence 
considered.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, notice was provided prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  He was offered a personal hearing, but he did not 
report.  His response to the rating decision and SOC only 
stated that he disagreed with VA's decision, but he did not 
argue that there was any evidence showing that current lung 
disability was due to tuberculosis residuals, versus his 
other service-connected lung disability.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  
VA has met its duties to notify the veteran under 38 U.S.C.A. 
§§ 5102, 5103, Pelegrini, and 38 C.F.R. § 3.159.  

VA must also make reasonable efforts to assist the claimant 
in obtaining relevant evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  This has been accomplished in 
the instant matter.  The veteran's VA treatment records and 
VA compensation and pension examination reports have been 
obtained and associated with the claims folder.  His service 
medical records are on file.  Additional development was 
conducted in conjunction with the January 2004 Board Remand.  
Repeated development has been conducted at each stage of the 
appellate process, when the veteran notified VA that 
additional evidence may exist.  Thus, the duty to assist has 
also been met.  


Tuberculosis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2003).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2003); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Where entitlement to compensation has already been 
established, and increase in disability rating is the issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, the veteran was service-connected for inactive 
tuberculosis residuals in a July 1959 Board decision, which 
determined that it was as likely as not that tuberculosis was 
manifested during the applicable presumptive period.  Also in 
July 1959, the RO assigned the appropriate staged ratings 
under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6722.  From May 1957 to October 1960, a 100 percent rating 
was in effect; from October 1960 to October 1964, a 50 
percent rating was assigned; and from October 1964 to October 
1969, a 30 percent rating was in effect.  A zero percent 
rating for tuberculosis, pulmonary, chronic, moderately 
advanced, was next assigned under Diagnostic Code 6722 from 
October 1969.  38 C.F.R. § 4.97.  

The veteran filed the claim instituting the present appeal in 
September 2000.  An April 2002 rating decision found that an 
increased evaluation was not warranted under Diagnostic Code 
6722.  Diagnostic Code 6722 is one of the codes used to 
identify tuberculosis diseases of the lungs and pleura, for 
tuberculosis disabilities that were entitled on August 19, 
1968.  

A separate claim for secondary service-connection for chronic 
obstructive pulmonary disease (COPD) was ultimately granted 
in a January 2003 rating decision, after a VA examiner opined 
that the veteran had current lung disability both from 
tuberculosis residuals, as well as non-service-connected 
smoking residuals.  Compare generally to Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (holding that, pursuant to 38 
U.S.C.A. § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).  A zero 
percent (noncompensable) rating was assigned, effective from 
April 25, 2002, under Diagnostic Code 6604.  See 38 C.F.R. 
§ 4.20 (analogous ratings.)  Diagnostic Code 6604 evaluates 
COPD, and other diseases of the trachea and bronchi, pursuant 
to criteria obtained by pulmonary function testing.  While 
such testing was conducted in conjunction with the veteran's 
secondary service connection claim, file review does not 
reveal that a Notice of Disagreement (NOD) was received with 
respect to the initial rating assigned to this disability, 
however.  See generally Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

In April 2003, a statement from the veteran's accredited 
representative was received, pertaining to the issue of an 
increased rating for inactive tuberculosis.  Also in April 
2003, the tuberculosis issue was certified for appeal.  In 
May 2003, the veteran was sent a letter informing him that he 
had been scheduled for a Board hearing in September 2003.  
Additional records show that he failed to report to this 
hearing.  In September 2003, the veteran's accredited 
representative submitted a written brief on the issue of 
entitlement to a compensable evaluation for inactive 
pulmonary tuberculosis.  

In January 2004, the Board remanded the issue of entitlement 
to a compensable evaluation for inactive pulmonary 
tuberculosis for a current VA examination, specific to 
tuberculosis residuals.  In January 2004, the veteran was 
sent a letter from VA, outlining what VA had already done in 
his claim, what it would do, what he was responsible for, and 
what was specifically needed or lacking in his case.  In 
January 2004, another VA examination was provided.  In March 
2004, a supplemental statement of the case (SSOC) was issued.  

In cases where entitlement to service connection for 
tuberculosis was in effect on August 19, 1968, the rating 
schedule provides a total rating for inactive pulmonary 
tuberculosis for a period of two years after the date of 
inactivity.  Thereafter, a 50 percent rating will be in 
effect for four years (or in any event, to six years after 
the date of inactivity) and a 30 percent rating will be in 
effect for five additional years (or to 11 years after the 
date of inactivity).

Following moderately advanced lesions, a 20 percent rating 
will be assigned thereafter, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.  Otherwise, a noncompensable rating is assigned.  
As noted above, a zero percent evaluation was assigned in the 
veteran's case, under Diagnostic Code 6722.  Additionally, 
the compensable ratings for Diagnostic Code 6722 are not to 
be combined with ratings for other respiratory disabilities.  
38 C.F.R. § 4.97, Diagnostic Code 6722.

The evidence consists of VA treatment records, letters from 
the veteran's VA physicians, and VA examination reports.  

An April 2001 treatment note signed by H.R., M.D., shows that 
the veteran suffered from chronic shortness of breath, and 
had been worked up with stress tests and lung tests that were 
reportedly unrevealing.  The veteran reported dyspnea on 
exertion "but no [shortness of breath] at rest."  The 
shortness of breath had been going on for several years and 
seemed to have gotten worse 2 to 3 weeks ago, but was 
currently better.  He denied cough, sputum, orthopnea, and 
paroxysmal nocturnal dyspnea.  He was not aware of any 
wheeze.  He could not recall having any pulmonary function 
testing, but had a normal stress test and chest x-ray that 
were unrevealing.  

A letter from one of the veteran's VA physicians, J.P., M.D., 
is dated July 2001.  That physician stated that the veteran 
experienced decreased exercise tolerance, increased dyspnea 
on exertion, and increased easy fatigability over the past 
two years.  Preliminary work-up was negative for cardiac 
disease.  He was placed on thyroid medication after further 
evaluation revealed he was hypothyroid, yet he remained 
symptomatic.  Pulmonary function studies revealed COPD.  The 
physician noted that while the veteran smoked in the past, he 
stopped more than 20 years ago, and opined that his current 
dyspnea most likely represented restrictive disease secondary 
to past pulmonary tuberculosis.  

A November 2001 treatment note shows that the veteran 
complained of a lack of energy and his legs getting weak, and 
he was instructed to check his blood sugars at that time.  He 
also complained of occasional shortness of breath in the 
mountains.  On review of systems the veteran denied chest 
pain, chest tightness, new shortness of breath, and dyspnea 
on exertion.  On objective examination of his chest, there 
were inspiratory crackles in the bases.  The assessment and 
prognoses related to the veteran's hypertension, type II 
diabetes mellitus, hyperlipidemia, urinary incontinence, 
health maintenance, dizziness, and allergies and sinusitis.  

A January 2002 treatment record shows an assessment of 
restrictive lung disease, and a note that the examiner would 
get an x-ray at the next visit, but that there was little to 
do, as it appeared that the lung nodule was benign and no 
immediate action was necessary.  

On February 7, 2002, another VA physician, H.R., M.D. 
commented on the veteran's condition.  That physician noted 
that the veteran suffered from intermittent exer[tional] 
dyspnea that was long standing and stable overall.  The 
examiner noted that chest x-ray results were taken, but still 
pending, and opined that the veteran's oral history supported 
the conclusion that his past history of tuberculosis 
"contributed in some part to his current condition."

A February 2002 chest x-ray report shows that there was an 
ill defined density in the right apex, unchanged.  There was 
also an oval shaped density overlying the left lateral lung 
base, etiology unclear.  Further evaluation was recommended.  
The examiner noted that the above findings were discussed 
with the veteran's primary care VA physician on a date 
certain.  

A thorax computerized tomography (CT) scan with contrast was 
next performed in March 2002.  The impression was that of a 
right upper lobe scar, left lower lobe nodule measuring 1.8 x 
1.7 centimeters, and aortic valve calcification.  The above 
findings were reportedly discussed with the veteran's 
treating VA physician, H.R. on March 15, 2002.  

A March 2002 addendum by H.R., M.D. shows that the veteran 
had a pulmonary nodule since "at least 1989," and according 
to one note, 1976.  This was in the same position and size as 
the one currently described, and he was seen by a 
pulmonologist, who came to the conclusion that this was a 
benign pulmonary nodule.  

In October 2002, the veteran was afforded a VA compensation 
and pension examination.  The examiner reviewed the veteran's 
oral history, his in-service medical history, performed a 
physical examination, and reviewed the medical record.  
Objectively, the veteran moved slowly, but with an apparent 
energy level consistent with his age.  The lung sounds were 
normal in all lung fields, and his heart sounds were normal 
without murmur or gallop.  The diagnosis was COPD, to be 
confirmed by pulmonary function testing.  

The veteran was examined again by VA in January 2004.  The 
examiner again recounted the veteran's oral history of 
suspected tuberculosis, and reportedly normal breathing 
function until about five or six years ago.  The veteran 
explained that he had a difficulty in getting enough air both 
in and out.  His cardiac stress results from a week prior 
were reportedly normal.  The veteran had pneumonia one time 
in the last year.  He was a smoker of 1 to 1 1/2 packs per day 
for about 20 years, but quit 25 years ago.  He did work in a 
shipyard as a teenager, but this time period amounted to only 
about 3 months.  

Objectively, there was no sign of any respiratory distress 
during the interview.  He had normal gait, normal speech, and 
normal, apparently comfortable, breathing.  Pulmonary sounds 
were normal without any rales, rhonic or wheezes, and the 
heart sounds were normal without murmur or gallop.  The 
diagnosis was an old history of what sounds like pulmonary 
tuberculosis infection with a lengthy treatment with 
appropriate anti-tuberculosis medications.  This was followed 
at least 40 years of relative freedom from pulmonary 
symptoms.  This means that he received adequate treatment for 
his presumed pulmonary tuberculosis in the 1950s, and his 
condition has been inactive since that time.  The examiner 
also opined:  

It is very unlikely in my mind that any 
current symptoms should be related to 
this inactive condition that has been 
stable for about 50 years.  Current chest 
x-ray and pulmonary function test will 
help to describe any pulmonary pathology 
that is present at this time.  

An addendum shows that the examiner had reviewed the claims 
file, the chest x-ray, and pulmonary function tests.  

After a review of the evidence, the Board determines that a 
rating greater than zero percent for residuals of 
tuberculosis disease, under Diagnostic Code 6722, is not 
warranted.  A longitudinal review of the record reveals that 
the January 2004 VA examination is most probative of the 
specific issue at hand.  That examiner had the benefit of 
complete file review, as well as the most recent test 
results, and the opinions of the prior examiners.  It is 
therefore most probative on the question of whether any 
current lung disability is a residual of inactive 
tuberculosis.  

While the record shows that the veteran clearly has some 
respiratory pathology, the probative medical evidence 
demonstrates that the inactive tuberculosis residuals are not 
currently productive of continued lung and pleura 
tuberculosis disability.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6722.  The veteran is separately service-connected under 
Diagnostic Code 6604 for COPD, and that issue is not 
presently on appeal.  Moreover, the symptomatology associated 
with that disability cannot be considered in evaluating his 
inactive tuberculosis.  See 38 C.F.R. § 4.14 (evaluating the 
same disability or same manifestations of a disability under 
different diagnoses are to be avoided).  

Thus, the only issue which is certified to the Board is the 
current evaluation of tuberculosis residuals, pursuant to 
Diagnostic Code 6722.  The record does not show that an 
increased evaluation is warranted.  Although the veteran has 
some lung disability, the preponderance of the evidence is 
against a finding that it is due to tuberculosis residuals.  
Instead, the evidence shows that the veteran's current lung 
disability is more likely due to COPD.  Therefore, because 
the preponderance of the evidence is against the claim for an 
increased rating for inactive tuberculosis residuals, the 
benefit of the doubt rule is not for application, and the 
claim is denied.  


ORDER

An increased rating for service-connected inactive 
tuberculosis is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



